Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed 08/11/2021 for Application No. 17/430,172.  Claims 1-11 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) received on 08/11/2021 has been considered by the examiner.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1, line 1, the limitation “Reduction gearset” should be replaced with - -A reducing 
Claim 1, line 4, the limitation “this planet carrier” should be replaced with - -[[this]] the planet carrier- - for clarity;

Claim 2, the limitation “Reducing gearset” should be replaced with - -The reducing claims 3-9;

Claim 5, the limitation “at least on spring” should be replaced with - -at least [[on]] one spring - - for clarity.

Claim 9, the limitation “this tooth” should be replaced with - -the 

Claim 10, the limitation “Turbomachine comprising a reducing gearset according to claim 1” should be replaced with - - A turbomachine the reducing gearset according to claim 1- - for consistency; and

Claim 11, the limitation “Turbojet comprising a reducing gearset according to claim 1” should be replaced with - -A turbojet the reducing gearset according to claim 1- - for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “flexible and fixed planet carrier” in line 2. It is unclear how the planet carrier can be fixed and flexible at the same time.  Is the carrier fixedly connected to the planetary gearset and being configured to move against a fixed member during operation?  Is the term “flexible” being referring to displaceable in a direction against a non-rotatable member, i.e., a casing? If applicant intends to present the recited arrangement, the Office recommends that the limitation should be avoided or changed for clarity.
Claim 4 recites the limitation "tooth” in line 2.  It is unclear whether this is the same tooth previously recited in line 3 of claim 3 or another. This constitutes a double inclusion in the claim. If applicant intends to present the recited arrangement, the Office recommends that the limitation should be avoided or changed for clarity.

Claims 2-11 are rejected upon dependent from a rejected base claim and they inherit its deficiencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Hata et al. (JP 4,962,223, machine translation).
Regarding claim 1, Hata discloses reducing gearset (see at least Figures 1-7 and the Abstract, i.e., gearset 1) comprising 
a mobile sun gear (30) and 
a mobile ring gear (40) and a flexible and fixed planet carrier (Figs. 1-3; page 6, i.e., planetary carrier 10 is engaged with gear case 60 and is inhibited by it) carrying planet gears (20) that are engaged with the sun gear (30) that they surround and with the ring gear (40) that surrounds 5them, 
this planet carrier (10) being connected to a case (60) that surrounds it by at least two separate connections (Annotated Fig. 1, i.e., via teeth/protrusions TOC60 and teeth/protrusions 61), with means (i.e., spring 110) to pretension the planet carrier (10) between these two connections (61, TOC60) in torsion.  

Regarding claim 2, Hata discloses reducing gearset according to claim 1, 
wherein one of the two 10connections (i.e., protrusions or teeth 61) between the planet carrier (10) and the case (60) is a dog-type connection (i.e., via teeth 61 and TOC60 as shown in Annotated Fig. 1 below), comprising 
external teeth (61) carried by the planet carrier (10) and internal teeth (Annotated Fig. 1, i.e., teeth TOC60) carried by the case (60), and in which the prestress means (110) are carried by teeth (61, TOC60).  

    PNG
    media_image1.png
    985
    897
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 3, Hata discloses reducing gearset according to claim 2, wherein the prestress means 15are coil springs (Figs. 1 & 4, i.e., coil springs 110), each spring (110) being circumferentially oriented and carried by a tooth (61, TOC60), and interposed between an external tooth (61) and an internal tooth (TOC60) that is consecutive to it.  

Regarding claim 4, Hata discloses reducing gearset according to claim 3, wherein each spring (110) is 20carried by a tooth (61, TOC60) provided with a bearing face (i.e., thrust surface on carrier 10 where spring 110 mounted on) through which it bears on the tooth (61) that is consecutive to it if the spring (110) is fully compressed.  

Regarding claim 7, Hata discloses reducing gearset according to claim 1, wherein the other connection between the planet carrier (10) and the case (60) is also a dog-type connection (see Figures 1 and 6, i.e., both protrusions 61 and TOC60 are considered as teeth).  

Regarding claim 8, Hata discloses reducing gearset according to claim 3, comprising teeth (61) provided 5with several springs (Figures 1, 6; page 7, i.e., coil springs 110 are provided on both sides of protrusion 61).  
	
Regarding claim 9, Hata discloses reducing gearset according to claim 8, comprising at least one tooth (61) provided with two springs (110) separated radially or longitudinally on one face of this tooth (61).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Davies (EP 3,686,458).
Hata discloses the reducing gearset according to claim 3, but does not disclose wherein at least on spring surrounds a pin projecting from a tooth, this pin terminating at a bearing face.
Davies discloses a gear stage (Fig. 6, 200) including a spring 260 spring surrounds a pin (i.e., the protrusion portion that attached to one end of spring 260) projecting from a tooth (e.g., 124), this pin terminating at a bearing face (i.e., the surface surrounding the pin or protrusion portion).
It would have been obvious to an ordinary skill in the art before the effective filing date of the invention for Hata to have a pin surrounded by an end of the spring as taught by Davies in order to securely holding the spring from falling off from the supporting component.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hata as applied to claims 1-3 above.
Hata discloses the reducing gearset according to claim 3, but does not specifically disclose wherein at least one spring (110) is engaged in a hole formed in the tooth (61) that carries it.  It is well known in the art to have a hole or an indent for mounting a spring end in the reducing gearset for securely maintaining the spring in position.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Hata to have a hole formed in a tooth such that at least one end of the spring can be mounted on, since this would allow proper positioning of the spring on the tooth of the carrier or the casing by attaching one of its ends on the hole or groove which would securely holding the spring during operation. Therefore, the use of holding a spring between components with a hole/groove/indent on one end or another end on the components in a transmission assembly would have been recognized as predictable to one of ordinary skill in the art.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Venter (US 10,316,891 B2).
Regarding claims 10 and 11, Hata discloses the reducing gearset according to claim 1 but does not disclose that the reducing gearset is for a turbomachine or turbojet.  
	Venter discloses an epicyclic gear or reducing gearset 4 that is used in the field of turbomachines such as aircraft gas turbines. See Col. 1, lines 28-57; Figures 1 and 2.  The use of planetary gearings in turbomachines and turbojets as seem are well known in the art.
It would have been obvious to an ordinary skill in the art before the effective filing date of the invention for Hata to incorporate the reducing gearset in a turbomachine or turbojet as taught by Venter in order to provide multiple gear ratios. Col. 1, lines 28-57.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659